Name: Regulation (EEC) No 2750/75 of the Council of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  EU finance
 Date Published: nan

 Avis juridique important|31975R2750Regulation (EEC) No 2750/75 of the Council of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid Official Journal L 281 , 01/11/1975 P. 0089 - 0091 Finnish special edition: Chapter 11 Volume 3 P. 0003 Greek special edition: Chapter 03 Volume 13 P. 0228 Swedish special edition: Chapter 11 Volume 3 P. 0003 Spanish special edition: Chapter 03 Volume 9 P. 0083 Portuguese special edition Chapter 03 Volume 9 P. 0083 REGULATION (EEC) No 2750/75 OF THE COUNCIL of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 2727/75 (1) of 29 October 1975 on the common organization of the market in cereals, and in particular Article 28 thereof: Having regard to Council Regulation No 359/67/EEC (2) of 25 July 1967 on the common organization of the market in rice, as last amended by Regulation (EEC) No 668/75 (3), and in particular Article 23a thereof; Having regard to the proposal from the Commission; Whereas Regulations (EEC) No 2727/75 and No 359/67/EEC provide in their Articles 28 and 23a respectively for the Council to fix the criteria according to which products intended as food aid must be mobilized on the Community market; Whereas disturbance of the market in cereals caused by withdrawals of cereals intended as food aid should be avoided; Whereas the possibility should be provided for cereals to be mobilized in Community regions in order to relieve the regional market, when the market situation in those regions is likely to cause intervention agencies to buy in large quantities of cereals ; whereas, when certain intervention agencies hold quantities of cereals, mobilization of all or part of the cereals held by them may help to improve their situation; Whereas, when such specific cases do not arise, cereals should be mobilized on the Community market as a whole; Whereas the procedure of issuing invitations to tender best enables cereals to be effectively mobilized ; whereas for emergency operations, however, it may be decided to use different procedures for the sake of speed, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation "cereals" shall be products referred to: (a) in Article 1 of Regulation (EEC) No 2727/75; (b) in Article 1 of Regulation No 359/67/EEC. Article 2 Cereals intended as food aid shall be mobilized on the Community market in accordance with the following provisions. Article 3 1. When, in a Community region, trends in cereal market prices register a decline or slump which, in view of the volume of the harvest or of regional stocks and their geographical situation, is likely to force the intervention agency to buy in large quantities of cereals, cereals may be bought in on the market of the region concerned. 2. When an intervention agency holds stocks these stocks may be used. 3. When the conditions referred to in paragraph 1 or 2 are not fulfilled or when use is not made of the possibilities provided for in those paragraphs, cereals shall be bought in on the Community market as a whole. (1)See page 1 of this Official Journal. (2)OJ No 174, 31.7.1967, p. 1. (3)OJ No L 72, 20.3.1975, p. 18. Article 4 1. The buying in operations referred to in Article 3 (1) and (3) shall be carried out by the intervention agencies by inviting tenders for the supply of the product delivered either fob or at a corresponding stage. 2. Where cereals held by the intervention agencies are used, tenders shall be invited for loading, transportation, processing where necessary and delivery either fob or at a corresponding stage. 3. When it is decided that cereals will be supplied, under a Community action, at a stage later than either fob or a stage corresponding to fob, the invitation to tender referred to in paragraph 1 or 2 shall cover supply up to that later stage. 4. The terms of the invitation to tender must ensure equal access and treatment for all persons concerned irrespective of their place of establishment within the Community. Article 5 1. For a national action, the Member State concerned shall communicate to the Commission the date on which it intends to initiate its action, the financial year against which this would be charged, the proposed intervals between deliveries, the country of destination, the quantity and the product concerned, the port of loading and the envisaged method of mobilization. 2. On receipt of this Communication, the Commission shall examine, in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 or, where appropriate, of Regulation No 359/67/EEC and in the light of the overall situation of the Community market, whether the envisaged method of mobilization meets the conditions referred to in Article 3 and shall suggest if necessary that the Member State concerned modify the envisaged method of mobilization. Article 6 For a Community action, the Commission shall, after considering the market situation and in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 or, where appropriate, of Regulation No 359/67/EEC, determine the conditions governing mobilization, taking into account in particular the criteria laid down in Article 3. Article 7 1. For the purposes of emergency Community actions concerning cereals in the unaltered state, Member States shall hold available for delivery at any time certain quantities of those products which have been taken over by the intervention agency, or else immediately make available the necessary quantities of products drawn from stocks existing on their market if the intervention agency does not have the necessary quantities. 2. For the purposes of emergency Community actions concerning the processed cereals referred to in Article 1 and rice other than paddy rice, each Member State designated in accordance with paragraph 4 shall invite tenders by a quick procedure for the supply of the products delivered either fob or at a corresponding stage. 3. To enable products to be transported rapidly from the place where they are held or made available, in the case of the products referred to in paragraph 1, or from the fob or corresponding stage, in the case of the products referred to in paragraph 2, each Member State designated in accordance with paragraph 4 may have recourse to procedures other than the invitation to tender. 4. As soon as the principle of an emergency Community action has been adopted, the Commission shall decide which Member State or States shall be responsible for carrying out the action, fix the date thereof, determine the place where the products must be made available within the Community or within the recipient country, as appropriate, and finally determine any other elements necessary for carrying out this action. 5. The quantity and nature of the products referred to in paragraph 1 shall be determined by the Council, acting by qualified majority on a proposal from the Commission. 6. Detailed rules for applying this Article, and in particular the criteria according to which the Commission is to take the decisions referred to in paragraph 4, shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 or, where appropriate, of Regulation No 359/67/EEC. Article 8 1. Council Regulation (EEC) No 1693/72 (1) of 3 August 1972 fixing criteria for the mobilization of cereals intended as food aid, is hereby repealed. 2. References to the Regulation repealed by virtue of paragraph 1 shall be construed as references to this Regulation. Article 9 This Regulation shall enter into force on 1 November 1975. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 October 1975. For the Council The President G. MARCORA (1)OJ No L 178, 5.8.1972, p. 3.